DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . [OR] The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to application 17366909 filed on 07/02/2021. Claims 1-12 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. KR10-2020-0091511, filed in Korea on 07/23/2020, has been received.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US Patent Pub. No. 2008/0100554 A1).
Regarding claim 1, Mori teaches a display apparatus (Mori, Fig. 1, image display device 1) comprising: 
a display panel displaying an image (Mori, Fig. 1, display panel 30); 
a driver driving the display panel (Mori, Fig. 1, image processing engine 15 and CPU 11); and 
a controller controlling the driver (Mori, Fig. 1, image processing engine 15 and CPU 11), 
wherein the controller converts an RGB data signal supplied from the outside into a YCbCr data signal (Mori, [0088]-[0089], converting RGB to YCbCr; Mori, Fig. 2A, image is received from outside), and performs image processing based on a gain determination graph having a horizontal asymmetric gain value with respect to a reference point, to enhance brightness of the YCbCr data signal (Mori, Figs. 5A and 5B, [0054]-[0056], brightness correction by using a brightness correction coefficient F(Y), i.e. gain, where different brightness coefficients are used based on the correction point of 192 or 64, i.e. reference point, and Figs 5A and 5B shows that the two brightness coefficient curves are asymmetric, i.e. apex of 5A is closer to the point 192 whereas apex of 5B is closer to point 64).
Regarding claim 2, Mori teaches the limitations of the parent claim 1 and further teaches the reference point is defined to have a high gain value in a part of a low gray 
the horizontal asymmetric gain value is defined to have a lower gain value than the gain value at the reference point (Mori, Figs. 5A and 5B and [0055], e.g. values from gray scale value of 0-63 have a lower value than in gray scale value of 64).
Regarding claim 6, Mori teaches the limitations of the parent claim 1 and further teaches the controller varies a weight of each color on the basis that a saturation range for each hue differs, to enhance colorfulness of a color component of the YCbCr data signal (Mori, [0067], saturation correction is performed according to color difference of cb and cr, and a different saturation correction coefficient is used for the different colors, i.e. different weight based on the value of the colors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hisatsugu et al. (US Patent Pub. No. 2020/0139815 A1) in view of Mori (US Patent Pub. No. 2008/0100554 A1).
claim 11, Hisatsugu teaches a vehicle display apparatus (Hisatsugu, Fig. 35, image indicator 10038) comprising: 
a display apparatus including a display panel displaying an image (Hisatsugu, [0075], image indicator include display panel can be liquid crystal or EL display), a driver driving the display panel, and a controller controlling the driver (Hisatsugu, [0239] control unit to control image indicator); and 
an illuminance sensor sensing external light outside a vehicle (Hisatsugu, Fig, 36, outside light sensor 10007), 
wherein, when a sensing value transferred from the illuminance sensor is greater than or equal to an internal set value, the controller decrease the light emission of the display apparatus (Hisatsugu, [0268], outside light detected by the outside light sensor is greater than or equal to a predetermined amount, the visible emission quantity changing portion changes the amount of light emission from light-emitting elements). 
Hisatsugu does not seem to explicitly teach converts an RGB data signal supplied from the outside into a YCbCr data signal, and performs image processing on the basis of a gain determination graph having a gain value which is horizontally asymmetric with respect to a reference point, for enhancing brightness of the YCbCr data signal.
However, in a related art of decreasing light emission of a display, Mori teaches that there had been a recognized problem in the art of display that when brightness is decreased, i.e. dimmed, visibility of the screen is also decreased (Mori, [0004]).
There were a finite number of identified and predictable potential solutions to the recognized problem, and Mori teaches a method to compensate that which converts an 
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The suggestion/motivation would have been in order to retain visibility of the image when the light source is reduced (Mori, [0004]).

Allowable Subject Matter
Claims 3-5, 7-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 4 and 12, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art teach similarly a display apparatus that performs data conversion and using n asymmetric gain value graph to enhance brightness (see above rejection for more detail). However, the specifics of the gain determination graph and 
Regarding claim 5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art teach similarly a display apparatus that performs data conversion and using n asymmetric gain value graph to enhance brightness (see above rejection for more detail). However, the specifics of the checking the checking and performing of action to the center pixel in a NxM block in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Regarding claims 7-10, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The above cited prior art teach similarly a display apparatus that performs data conversion and using n asymmetric gain value graph to enhance brightness (see above rejection for more detail). However, the specifics of calculating two average picture level in the brightness component in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2012/0306947 A1 to Kim et al. discloses a similar invention as recited, specifically the conversion of RGB to YCbCr and the use of asymmetric gain graph, see Fig. 10 and [0054]-[0056].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693